Case 8:18-cr-00234-MSS-SPF Document 458 Filed 11/12/19 Page 1 of 3 PageID 4392




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


    UNITED STATES OF AMERICA
    v.                                           CASE NO. 8:18-cr-234-T-35SPF
    CHRISTOPHER BRIAN COSIMANO
               UNITED STATES’ SENTENCING MEMORANDUM
                IN SUPPORT OF THE PRESENTENCE REPORT

          On August 12, 2019, a jury found Christopher Brian Cosimano guilty of

    Conspiracy to Commit Murder in Aid of Racketeering Activity, Murder in

    Aid of Racketeering Activity, Use of a Firearm During and in Relation to a

    Crime of Violence, and Use of a Firearm During and in Relation to a Crime of

    Violence Causing Death. Doc. 381. He is scheduled to be sentenced on

    November 20, 2019. Doc. 390. On November 8, 2019, U.S. Probation

    published Cosimano’s Presentence Investigation Report. Doc. 456. The

    Government has no objections to the facts or application of the guidelines

    outlined in that report. Furthermore, in light of the factors set forth in 18

    U.S.C. § 3553(a), the Government seeks a sentence in accordance with the

    guidelines reflected in Cosimano’s presentence report.
Case 8:18-cr-00234-MSS-SPF Document 458 Filed 11/12/19 Page 2 of 3 PageID 4393




                                      Respectfully submitted,

                                      MARIA CHAPA LOPEZ
                                      United States Attorney

                           By:        /s/ Carlton C. Gammons
                                      Carlton C. Gammons
                                      Assistant United States Attorney
                                      Florida Bar No. 0085903
                                      400 N. Tampa Street, Suite 3200
                                      Tampa, Florida 33602-4798
                                      Telephone: (813) 274-6000
                                      Facsimile: (813) 274-6358
                                      E-mail: Carlton.Gammons@usdoj.gov




                                      2
Case 8:18-cr-00234-MSS-SPF Document 458 Filed 11/12/19 Page 3 of 3 PageID 4394




    U.S. v. Cosimano                                Case No. 8:18-cr-234-T-35SPF

                            CERTIFICATE OF SERVICE

          I hereby certify that on November 12, 2019, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system, which

    will send a notice of electronic filing to counsel of record.

                                             /s/ Carlton C. Gammons
                                             Carlton C. Gammons
                                             Assistant United States Attorney
                                             Florida Bar No. 0085903
                                             400 N. Tampa Street, Suite 3200
                                             Tampa, Florida 33602-4798
                                             Telephone: (813) 274-6000
                                             Facsimile: (813) 274-6358
                                             E-mail: Carlton.Gammons@usdoj.gov




                                             3
